DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 directed to Group II in the reply filed on 1/12/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the allulose is allulose syrup" in line 1 of claim.  There is insufficient antecedent basis for this limitation in the claim.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-2, 4-11, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seligman (Wo 2017122212A1), hereinafter Sligman in view of Ballman et al (US 2009/214726 A1), hereinafter Ballman. 

Regarding claims 1-11 and 21 -22 Seligman teaches fondant (abstract), sugar paste substrate composition comprising: 50-60% fondant by weight, wherein the fondant comprises sugar and at least one of glucose syrup and dried glucose syrup; 10-15% fructooligosaccharide (FOS) by weight, wherein the FOS comprises at least one of oligofructose or oligofructan; and 20-30% starch by weight (Seligman providies a low sugar value fondant for decorating pastries. In accordance with a preferred embodiment of the present invention, there is provided a formula for creating a low sugar value fondant, said sugar fondant comprising: at least 50 % by weight Erythritol;up to 30% by weight monosaccharide; and up to 5% by weight gelling agent,wherein said sugar fondant is used for pastry decorating and is flexible and stretchy and may be shaped and reshaped, and wherein said sugar fondant formula has a caloric value of maximum 150 kilocalories per 100 grams. Regarding claim 2, 4 and 5 wherein the FOS and the starch are provided at a ratio of about 1:2. And where starch can be corn starch or tapioca. Sligman teaches glucose syrup typical for fondants where the The standard known formula of Sugar fondant/ paste contains sugars • Powdered or icing sucrose sugar (home sugar)• Corn syrup /liquid glucose
The low carbohydrate formula of the present invention contains sugars and sugar alcohols as follows: • Erythritol (powdered or liquid)• Fructose (liquid or crystals)

Some ingredients of the known standard sugar fondant formulas were added to the current invention's low in sugar and carbohydrate formula such as vegetable fat or white margarine, gelatin, water and glycerin to create a paste or fondant that looks like the traditional sugar pastes/fondants.. Regarding humectant Sligman teaches glycerin and teaches that “The addition of glycerin to the formula is not mandatory. However, formulas without glycerin were less elastic and tended to break easily. Glycerin is a simple polyol compound that is sweet-tasting. It is used in the food industry as a sweetener and humectant and in pharmaceutical formulations.”. Claims 1-20 teach the ingredients specially claims 6 where oils/fats are taught. Thus the composition of fondant as claimed is obvious over Sligman.

Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 20188234802 A1 is published priority application for the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791